DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to measuring the effectiveness of online advertising based on the location of the user device.  
Claims 1-21 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
 Although claims 1-21 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite receiving location (of a mobile device), querying data repository, identifying vendors, determining whether a device was exposed and updating information. 
Claim 11 recites transmitting a request for a location data, receiving location data, parsing the location data, cross-referencing the data, determining that a first device or a second device has been exposed, and processing the data for indicative of the exposure.

The limitation of receiving, querying, determining and updating (as in claim 1); transmitting, receiving, parsing, identifying, determining and processing (indicating exposure to an electronic record) (ad in claim 11); determining, detecting, identifying, updating (as in claim 18), covers “Certain Methods of Organizing Human Activity”, but for the recitation of generic computer components. That is, other than reciting (software application running on a mobile device and a platform model) in claims 1 and 18,  and a server in claim 11, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining effectiveness of an advertisement campaign by determining the location of the mobile device of a user and exposure to advertisement). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims include the additional elements of a mobile device and a server for receiving, transmitting, querying, parsing, cross-referencing (or identifying) and determining. The claims as a whole merely describe how to 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claims, as indicated above, recite the additional element of a mobile device and a server. The specification makes it clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0025]-[0027). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 

Dependent claims 2-10, 12-17, and 19-21 merely add further details of the abstract elements recited in independent claims (identifying longitude and longitude coordination, map information, identifying a match, validating account, obtaining exposure data, updating, causing an exposure of electronic device, etc.,) without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-10, 12-17, and 19-21, are patent ineligible. Hence, claims 1-21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites wherein the first device is a mobile device. Further claim 10, recites wherein the first device a wearable device and the second device a smart device. Since claim 10 depends on claim 1, which further limits claim 1, it is unclear whether the first device which is a mobile device is now limited to a wearable device (i.e., a mobile device that is wearable) or the first device rather than a mobile device is now a wearable device. Clarification is required.  
Claim 18, as amended, recite updating, based on a determination that the mobile device has been exposed to the electronic record responsive to the identification of the vendor and based on the receipt of the location data from the mobile device, the identification of the vendor, an intelligence platform model to cause a further exposure of the electronic record to one or more other devices.
It is unclear if the identification of the vendor is updated or an intelligence platform model or both. Clarification is required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11, 12, 15-18, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerman et al. (US 2015/0278867 A1).
Claims 1, 11, 12;
of a first device from a software application running on the first device while the first device is located at a store associated with a vendor, wherein
the first device is a mobile device (an application or software on the mobile device transmits a notification of the presence of the customer in a store) (see [0027], [0038]);
querying a data repository external to the first device based on the location of the
first device to identify the vendor (the ad platform communicates with the iBeacon devices in physical location, …transmits identification of the iBeacon located at specific store to the ad platform, … the reporting server may determine whether the beacon identification information is associated with an existing advertisement campaign that has attribeacon devices assigned to it) (see fig. 1, 2);
responsive to the identification of the vendor, determining, based on the receipt of the
location of the first device, whether one or more of the first device or a second device has
been exposed to an electronic record associated with the vendor  (wherein the first device and the second device are shared by a common user account previously accessed at both
of the first device and the second device) (the advertiser may wish to transmit an advertisement (notification) to mobile devices and after transmitting the notification the advertiser may wish to see how many users that received the advertisement subsequently visited the physical location and transmit to a reporting server… ) (see [0013], [0027], [0101]) ; and
responsive to a determination that the one or more of the first device or the second 
device has been exposed to the electronic record, updating an intelligence platform model (to
cause a further exposure of the electronic record to one or more other devices) (the reporting server associating in a data store the location-specific advertisement with the user of the mobile device) (see [0013], [0027]).


Claim 2:
  Lerman teaches wherein receiving the location of the first device from the software application running on the first device comprises: receiving data indicative of the location of the first device from the software application running on the first device, and parsing the data indicative of the location of the first mobile device (to identify latitude and longitude coordinates of the first device) (see [0088]). 
Claim 9:
Lerman teaches wherein the software application is a location services feature of the first mobile device (see [0013], [0038]).
Claim 15:
Lerman teaches wherein determining that the one or more of the first device or the second device been exposed to an electronic record associated with the vendor comprises:
identifying user account information registered with each of the first device and the second device (see [0013]).
Claim 16: 
Lerman teaches wherein the common user account is validated before the request for location data is transmitted to the first device (the mobile identification information such as platform-specific identifier identifies the user of the mobile device or identifies the mobile device) (see [0013]).

Lerman teaches wherein the first device is a smartphone device and the second device is a tablet device ([0012].	
Claim 18:
Lerman teaches determining, based on exposure data for a mobile device, that the mobile device has been exposed to an electronic record; 
detecting, based on location data received from a software application running on the
mobile device, a location of the mobile device while the mobile device is located at a store associated with a vendor (an application or software on the mobile device transmits a notification of the presence of the customer in a store) (see [0027], [0038]);
identifying; the vendor by querying for map information used by a map application, wherein the vendor is associated with the electronic record(the ad platform communicates with the iBeacon devices in physical location, …transmits identification of the iBeacon located at specific store to the ad platform, … the reporting server may determine whether the beacon identification information is associated with an existing advertisement campaign that has attribeacon devices assigned to it) (see fig. 1, 2);  and
updating, based on a determination that the mobile device has been exposed to the
electronic record responsive to the identification of the vendor and based on the receipt of the location data from the mobile device, the identification of the vendor, an intelligence platform model (to cause a further exposure of the electronic record to one or more other devices) (providing a method for an attribeacon application (an app) running on a mobile device to detect and process identification information and to report the processed identification information to a reporting server the reporting server decides whether the user is in the list of users who have seen the advertisement that is associated with the campaign… associating in a data store the location-specific advertisement with the user of the mobile device) (see [0013], [0027], [0122]).
 
Claim 21:
Lerman teaches wherein the electronic record corresponds to one or more goods or services without specifically identifying the vendor, wherein the method comprises: responsive to determining that the vendor provides the one or more goods or services or other goods or services similar to the one or more goods or services, updating an intelligence platform model to indicate a successful exposure of the electronic record to a user associated with the common user account (an entity may wish to transmit an advertisement associated with an advertiser to a mobile device that target the user to visit physical location associated with the entity)  (see [0055], [0122]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman and further in view of Koss (US 2004/0062213 A1).


Lerman teaches wherein the data repository stores information indicating geolocations of vendors, wherein querying the data repository external to the first device based on the location of the first device to identify the vendor operating at the location of the first device comprises (see [0027]-[0028]). Lerman failed to teach using an exposed application programming interface of a map application associated with the data repository, passing a hypertext transfer protocol request to the map application (to search for possible vendors using the identified latitude and longitude coordinates of the first device). Koss teaches a location-based web browsing providing a hypertext transfer protocol request to map application (depending on the geographical coordinates specified in the HTTP resource request utilized to provide data about the area surrounding the location of the mobile client; nearby restaurants, merchants and map of the area (see [0032]-[0036]0, [0042], [0043]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Koss’s HTTP request, in Lerman’s advertisement system including merchants in the geographic location and a map in order  to provide the user, geographic-specific information.  
Claims 4, 14:
Koss teaches receiving, from the map application in response to the hypertext transfer protocol request, latitude and longitude coordinates of the vendor operating at the location of the first mobile device; and identifying a match between the location of the first mobile device and the location of the vendor responsive to a comparison between the latitude and longitude coordinates of the vendor and the latitude and longitude coordinates of the first mobile device (see [0035]-[0042]).
Claim 20:
geographic coordinates will be utilized to provide data about the area surrounding the location of the mobile device… )(see [0042].

Claims 5, 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman in view of Koss (US 2004/0062213 A1) and further in view of Hewinson (US 9,400,871 B1).

Claim 5:
Lerman/Koss teaches responsive to identifying the match, validating the user account has been accessed at the first mobile device, however failed to teach validating that the common user account has been accessed at both of the first mobile device and the second mobile device by identifying user account information registered with each of the first mobile device and the second mobile device. Hewinson teaches providing content items to a particular user across multiple different user devices, … the user associated with a user identifier, such as an account identifier used to associate multiple user devices and a user history data indicating performance of the advertisement that are served … (see col. 3 lines 56-65,  col. 5 lines 5-25). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to associate the user to different devices, as in Hewinson, in Lerman’s advertisement system in order to determine whether the user was exposed to the advertisement (the advertisement effectiveness) by taking into account the different devices used by the user, which provides the advantage of providing a more relevant content.  

Hewinson teaches responsive to validating that the common user account has been accessed at both of the first mobile device and the second mobile device, obtaining exposure data for the second mobile device, wherein the exposure data is indicative of the electronic record (user history data indicating the performance of advertisements served to the user including click through, number of conversion and impressions,… a history of user events occurred at one of the user-specific devices associated with the user identifier) (see col. 5 lines 5-52).
Lerman teaches wherein determining that the one or more of the first device or the second device been exposed to an electronic record associated with the vendor comprises (see [0013]); Hewinson teaches identifying user account information registered with each of the first device and the second device (see col. 3 lines 56-65).  

Claim 19:
Lerman teaches updating of the intelligence platform model responsive to the determination that a device has been exposed to the electronic record and to the identification of the vendor operating at the location of the mobile device. However, failed to teach determining that a second device is related to the mobile device based on a common user account accessed at both of the mobile device and the second device; and determining, based on exposure data for the second device, that the second device has been exposed to the electronic record, wherein the updating of the intelligence platform model is responsive to the determination that the second device has been exposed to the electronic record and to the identification of the vendor operating at the location of the mobile device. Hewinson teaches a user identifier such as an account identifier may be used to associate multiple user devices …and the advertising management . 

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman in view of Koss (US 2004/0062213 A1) and further in view of Hewinson (US 9,400,871 B1) and further in view of Kanapur et al. (US 2008/0086360 A1).

Claim 7:
Lerman teaches updating the platform (to indicate a successful exposure of the electronic device) and transmitting data configured to cause an exposure of the electronic record (see [0027], [0109]-[0111]. Lerman failed to teach transmitting, based on the update to the recommendation engine, data configured to cause an exposure of the electronic record to a third mobile device unrelated to the common user account. Kanapur teaches a server application using data collected and using the collected data to send advertisements to the user and to target users who have particular interests and characteristics (see [0013]-[0021]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the collected information, as in Kanapur, in Lerman’s marketing, in order to provide advertisement to users who are most likely to view the content, as taught in Kanapur (see [0014]).

Kanapur teaches instructions operable on a website (to cause an exposure of the electronic device to third device (a server application causing advertisement to be displayed on the mobile device that takes many forms including a banner-type advertisements commonly seen on the internet sites …)(see [0020]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lerman and further in view of Hewinson (US 9,400,871 B1).

Claim 10:
Lerman teaches the mobile devices may be any of a variety of portable electronic devices (e.g., cellular phone, smart phone) (see [0038], [0128]), Hewinson also teaches the multiple user devices including mobile phone, tablet etc. (see col. 3 line 43 to col. 4 line 7). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include the different user devices in Lerman’s advertising system in order to increase the effectiveness of the advertisement campaign by providing the advertisement to different devices used by a user ( with the same account number). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument associated with the rejection under 101, have been addressed above. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688